Citation Nr: 0824975	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-24 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for myocardial 
ischemia, to include as secondary to service connected 
hypertension and/or hypothyroidism.

2.  Entitlement to service connection for residuals of a 
ruptured right eardrum, to include hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991 and from November 2001 to February 2004, with additional 
active duty for training from June 1987 to October 1987 and 
from January 1997 to October 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

It is noted that, although having requested a hearing before 
the Board, the veteran failed to appear for the hearing 
scheduled for January 17, 2008.  Notice of the hearing was 
mailed to the veteran's address of record more than one month 
prior to the scheduled hearing date and was not returned as 
undeliverable.  No request was received for rescheduling.  
Therefore, the request for hearing is deemed withdrawn, and 
the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of myocardial ischemia.  

3.  The claims file does not include a current medical 
diagnosis of a ruptured right eardrum residuals or hearing 
loss as defined by regulation.  

4.  The claims file does not include medical evidence of a 
nexus between tinnitus and the veteran's military service or 
a service connected disability.  



CONCLUSIONS OF LAW

1.  Service connection for myocardial ischemia is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  Service connection for residuals of a ruptured right 
eardrum to include hearing loss and tinnitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2004 and August 2005.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record also reflects that the requisite notice 
was provided in the context of the Statement of the Case of 
May 2006 and that the claims were readjudicated thereafter.  
As the Board's decision herein denies the appellant's claims, 
no disability rating or effective date is being assigned; 
there is accordingly no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Background

The veteran was diagnosed with hypertension during service, 
but no other cardiovascular abnormality system was assessed 
during service.  See e.g. normal cardiovascular assessment in 
September 2002.  

Service treatment records reflect multiple audiological 
examinations.  The following pure tone results were reported 
in May 1996: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
15
LEFT
20
15
15
15
20

In January 1997, the veteran sustained a right tympanic 
membrane rupture.  Correspondence from a private physician 
dated in early February 1997 reflects associated treatment to 
include a myringotomy to drain fluid.  Service treatment 
records reported the rupture as healed by the end of February 
1997.  

The following pure tone results were reported in July 1997. 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
20
LEFT
5
0
10
5
5

The following pure tone results were reported on a general 
medical examination in July 1999:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
15
15
20

The following pure tone results were reported in July 2000



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
0
15
20
30

The following pure tone results were reported in October 2000



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
0
5
10
10
20

The following pure tone results were reported in February 
2001:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
5
LEFT
10
5
20
15
20

The following pure tone results were reported in July 2001



HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
5
LEFT
10
5
20
15
20

The following pure tone results were reported in June 2002



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
15
LEFT
10
10
15
20
25

The veteran's claim for entitlement to service connection for 
a myocardial ischemia disorder derives from his claim for 
hypertension that was filed in April 2004.  An October 2004 
VA examination diagnosed hypertension inter alia and chest 
pain with abnormal stress test, suspicious for a myocardial 
ischemic area; the examiner noted that the veteran was taking 
medication for his blood pressure.  Service connection for 
hypertension (noncompensable) and hypothyroidism was 
established pursuant to a November 2004 rating.  

The veteran was afforded another VA examination in January 
2005 by a physician's assistant, who noted that the veteran 
had been prescribed blood pressure medication during the 
previous year; the examiner opined that it was unclear as to 
whether the veteran actually had myocardial ischemia because 
of the limited method for evaluation, and there were no EKG 
changes to support the disorder.  The examiner additionally 
offered that it was unlikely that myocardial ischemia would 
be secondary to the blood pressure medication.

A cardiac cathertization was recommended.  Thereafter, the 
veteran was afforded another VA examination in November 2005, 
at which time, the examiner noted a cardiac cathertization 
had been performed on March 23, 2005, which revealed normal 
coronary arteries with borderline left ventricular 
dysfunction compatible with early alcoholic cardiomyopathy, 
mild left ventricular dysfunction and left ventricular end 
diastolic pressure 12 mmHg and ejection fraction 50 percent 
along with abnormal wall motion with mild anterior 
hypokinesis.  At the physical examination in November 2005, 
the veteran demonstrated a regular heart rate and rhythm 
without murmur, rub or gallop.  The examination did not 
generate any diagnosis of a cardiac disorder.  An 
echocardiogram of May 2006 and attended by a VA physician, 
likewise, failed to produce a diagnosis of any cardiac 
pathology, and the examiner reported "[e]ssentially a normal 
study."

The veteran was afforded a VA audiology examination in 
December 2004.  The claims file was reviewed.  The examiner 
noted a hearing test performed in May 1991 after loud noise 
exposure produced the following pure tone results:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
30
30
35
20
LEFT
15
10
10
45
35
15

The examiner also noted that hearing was normal bilaterally 
in tests performed in 1992 and most recently in 2002.  At the 
time of the December 2004 VA audiology examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
15
15
5
15
20
14
LEFT
5
5
10
15
15
11

Speech audiometry testing revealed speech recognition ability 
of 100 percent bilaterally. 

The VA examiner who conducted the December 2004 audiological 
examination noted that the veteran reported onset of tinnitus 
some 5 years prior to that examination, which was reportedly 
not related to any particular incident.  However, the 
examiner also observed that medical records do not reflect 
any complaints or findings of tinnitus in service.  The 
examiner concluded that the veteran's tinnitus was most 
likely as a result of non-military noise exposure. 
Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In 
addition, certain disorders manifest to a compensable degree 
within a year after separation are presumed related to 
service.  

Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion as to whether he has 
a myocardial ischemia, hearing loss and/or tinnitus that was 
caused or aggravated by military service.  It is now well 
established that where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Apart from hypertension, the medical evidence does not 
demonstrate that the veteran has myocardial ischemia.  
Although in January 2005, there was some question as to the 
possibility of such a cardiac disorder, subsequent testing 
and examination failed to substantiate a diagnosed myocardial 
ischemia disorder.  In the absence of medical findings of any 
such disorder, it would be entirely pointless to ascertain a 
relationship between an unsubstantiated disorder and a 
service connected disability.  Therefore, the claim cannot be 
supported.  It is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  

Although the veteran appears to have sustained a ruptured 
right tympanic membrane in service, the record demonstrates 
that the disorder healed.  Moreover, in Hensley v. Brown, 5 
Vet. App. 155, 157 (1993), the United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

The post-service audiometric test scores for the appellant's 
hearing are insufficient to establish defective hearing 
disability for which service connection may be awarded 
consistent with 38 C.F.R. § 3.385, since the auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are not 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 26 decibels or greater; and 
speech recognition scores are not less than 94. 

Even conceding that appellant was exposed to loud noises 
during service, nonetheless, he has failed to provide any 
clinical evidence demonstrating that the requisites of 38 
C.F.R. § 3.385, pertaining to proof of defective hearing 
disability, have been met.  He has not presented any 
competent, credible evidence indicating that a defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385 is presently manifested.  See also Degmetich v. 
Brown, 8 Vet. App. 208 (1995), wherein the Court held "[t]his 
means that a claim for service connection must have been 
accompanied by evidence that established that the appellant 
currently had the claimed disability."  

Thus, given that the ruptured eardrum appears to have cured 
along with the lack of clinical evidence showing current 
defective hearing disability that meets the criteria under 38 
C.F.R. § 3.385, the claim of entitlement to service 
connection for residuals of ruptured right eardrum with 
defective hearing disability is, therefore, denied.  38 
U.S.C.A. § 5107(a).  

Medical evidence has determined that the claimed tinnitus 
disorder is related to a non service noise exposure.  In the 
absence of medical evidence associating the claimed disorder 
to service and/or a service connected disability, the claim 
must, likewise, be denied.   

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Service connection for myocardial ischemia is denied.  

Service connection for residuals of a ruptured right eardrum, 
to include tinnitus and hearing loss is denied.  



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


